     Case 4:21-cv-00697-Y Document 1-4 Filed 05/28/21              Page 1 of 1 PageID 9


                                CAUSE NO. 153-325307-21

SHAMIKA WHITFIELD                              §                     IN THE DISTRICT COURT
  Plaintiff,                                   §
                                               §
V                                              §                    153RD JUDICIAL DISTRICT
                                               §
CITY OF FORT WORTH,                            §
  Defendant.                                   §
                                               §                    TARRANT COUNTY, TEXAS

________________________________________________________________________

          INDEX OF ALL DOCUMENTS FILED IN STATE COURT
________________________________________________________________________


                    PLEADING NAME                                   DATE FILED
1.     Plaintiff’s Original Petition                                 May 17, 2021
2.     CFW Citation Issued                                           May 17, 2021
       Letter Requesting Non-Certified Copies for
3.                                                                   May 18, 2021
       Citation
4.     City of Fort Worth’s Original Answer                         May 27, 20201



                                          Respectfully submitted,

                                          /s/ Lynn M. Winter
                                          Lynn M. Winter
                                          Assistant City Attorney
                                          State Bar No. 24078135
                                          lynn.winter@fortworthtexas.gov

                                          Trey Qualls
                                          Assistant City Attorney
                                          State Bar No. 24099918
                                          trey.qualls@fortworthtexas.gov

                                          Office of the City Attorney
                                          200 Texas Street
                                          Fort Worth, Texas 76102
                                          817.392.7600
                                          817.392.8359 Facsimile

                                          Attorneys for Defendant City of Fort Worth
